AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                 FILED
                                                                                                                 SEP 1 8 2019
                                         UNITED STATES DISTRICT COUR
                                                                                                          CLERK, U.S. OISTRIC"i COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                              SOUT_HER DISTRlCT OF CALIFORNIA
                                                                                      BY                                          DEPUTY
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMI
                                    V.                              (For Offenses Committed On or After November 1, 1987)

           ISAIAH SMALLWOOD JACKSON (1)                             Case Number:             18-CR-0 1805-BAS

                                                                    DEBRA DIIORIO
                                                                    Defendant's Attorney
USM Number       65197298

• -
THE DEFENDANT:
D     pleaded guilty to count(s)

IZI was found guilty on count(s)           ONE (1) AND TWO (2) OF THE SUPERSEDING INDICTMENT
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                     Count
18:225l(a) and (e) - SEXUAL EXPLOITATION OF A MINOR                                                                         1
l 8:2422(b) - ENTICEMENT OF A MINOR                                                                                        2


     The defendant is sentenced as provided in pages 2 through                6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count( s)        UNDERLYING                               are         dismissed on the motion of the United States.

iZ!   Assessment : $200.00 ($100 EACH COUNT)


D     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   IZI Forfeiture pursuant to order filed          1/30/2019                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    SEPTEMBER 16 2019
                                                                    Date of Imposition of Sentence



                                                                    HON. CYNTHIA BASHANT
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 ISAIAH SMALL WOOD JACKSON ( 1)                                           Judgment - Page 2 of 6
CASE NUMBER:               18-CR-0 1805-BAS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 COUNT ONE (1): TWO HUNDRED AND FORTY (240) MONTHS AND COUNT TWO (2): TWO HUNDRED
 AND FORTY (240) MONTHS EACH COUNT TO RUN CONCURRENT TO EACH OTHER FOR A TOTAL OF
 TWO HUNDRED AND FORTY (240) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
       THE COURT RECOMMENDS FCI PETERSBURG VIRGINIA OR ANOTHER FACILITY IN OR AS
       CLOSE TO VIRGINIA AS POSSIBLE FOR FAMILY VISITS.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on                                            to

at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    18-CR-01805-BAS
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              ISAIAH SMALLWOOD JACKSON ( 1)                                                 Judgment - Page 3 of 6
     CASE NUMBER:            18-CR-01805-BAS

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of: COUNTS ONE (1) AND TWO
(2): TEN (10) YEARS EACH COUNT TO RUN CONCURRENT FOR A TOTAL OF TEN (10) YEARS.


                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. IZ!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   IZ!The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                            18-CR-01805-BAS
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  ISAIAH SMALLWOOD JACKSON (1)                                                           Judgment - Page 4 of 6
 CASE NUMBER:                18-CR-0 1805-BAS

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers ).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. Intentionally Omitted.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                      18-CR-01805-BAS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             ISAIAH SMALLWOOD JACKSON (1)                                          Judgment - Page 5 of 6
CASE NUMBER:           18-CR-0 1805-BAS

                                SPECIAL CONDITIONS OF SUPERVISION

   1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   2. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
      other electronic communications or data storage devices or media, and effects to search at any time, with
      or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
      a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the
      lawful discharge of the officer's duties. 18 U.S.C. § 3563 (b)(23); 3583 (d)(3). Failure to submit to a
      search may be grounds for revocation; you shall warn any other residents that the premises may be
      subject to searches pursuant to this condition.

   3.    Consent to third party disclosure to any employer, potential employer, concerning any restrictions that
        are imposed by the court.

   4.    Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. §1030(e)(l)), which
        can communicate data via modem, dedicated connections or cellular networks, and their peripheral
        equipment, and which have the ability to access materials depicting sexually explicit conduct involving
        children as defined by 18 U .S.C. §2256(2) and/or materials with depictions of actually sexually explicit
        conduct involving adults, without prior approval by the court or probation officer, all of which are
        subject to search and seizure. The offender shall consent to the installation of systems that will enable
        the probation officer to monitor computer use on any computer owned or controlled by the offender. The
        offender shall pay for the cost of installation of the computer software.

   5. Not associate with, or have any contact with any known sex offenders unless in an approved treatment
      and/or counseling setting.

   6. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
      material, or through any third-party communication, with the victim or victim's family, without prior
      approval of the probation officer.

   7.   Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
        with the exception of the offender's biological children, unless approved in advance by the probation
        officer.

   8. Not accept or commence employment or volunteer activity without prior approval of the probation
      officer, and employment should be subject to continuous review and assessment by the probation
      officer.




                                                                                              18-CR-01805-BAS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               ISAIAH SMALL WOOD JACKSON (1)                                         Judgment - Page 6 of 6
CASE NUMBER:             18-CR-01805-BAS

     9.    Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
          swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
          frequented by persons under the age of 18, without prior approval of the probation officer.

     10. Not possess or view any materials such as videos, magazines, photographs, computer images or other
         matter that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2)
         and/or "actual sexually explicit conduct" involving adults as defined by 18 USC§ 2257(h)(l), and not
         patronize any place where such materials or entertainment are the primary material or entertainment
         available.

     11. Complete a sex offender evaluation, which may include periodic psychological, physiological testing,
         and completion of a visual reaction time (VRT) assessment, at the direction of the court or probation
         officer. If deemed necessary by the treatment provider, the offender shall participate and successfully
         complete an approved state certified sex offender treatment program, including compliance with
         treatment requirements of the program. The Court authorizes the release of the presentence report, and
         available psychological evaluations to the treatment provider, as approved by the probation officer. The
         offender will allow reciprocal release of information between the probation officer and the treatment
         provider. The offender may also be required to contribute to the costs of services rendered in an amount
         to be determined by the probation officer, based on ability to pay. Polygraph examinations may be used
         following completion of the formal treatment program as directed by the probation officer in order to
         monitor adherence to the goals and objectives of treatment and as a part of the containment model.

     12. Reside in a residence approved in advance by the probation officer, and any changes in residence shall
         be pre-approved by the probation officer.

     13. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of 180 days.

     14. Be monitored while under supervision with location monitoring technology at the discretion of the
         probation officer, which shall be utilized for the purposes of verifying compliance with any court-imposed
         condition of supervision. The offender shall pay all or part of the costs of location monitoring based on
         their ability to pay as directed by the court and/or probation officer.

II




                                                                                                18-CR-0 1805-BAS
